Title: To Thomas Jefferson from Thomas Mann Randolph, 27 April 1805
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Edgehill April 27. 05.
                  
                  Martha may now be said with certainty to have recovered perfectly. She has had no cough or complaint of any kind, nor ever a sentiment of debility or languor, for many days and has regained no inconsiderable degree of flesh. Her appetite and digestion are both right and her spirits as good as ever they were. Her strength has returned so well and she has got so much accustomed to the open air again that my apprehensions of fresh colds and farther debility and emaciation, their sure consequences, are entirely removed. I have had no uneasiness about her, except the fear of such accidents, since her first recovery, for none of the appearances have been to my mind seriously alarming. The children are all in the most perfect health.
                  The elections in this district terminated on Monday last in Fluvanna. The polls have been, Alb. TR 503. W.L. 140 Amh. TR. 390 W.L. 474 Fluv. TR. 282. W.L. 56 leaving a majority of 505.
                  with sincerely affectionate attachment yr. &c.
                  
                     Th: M. Randolph
                     
                  
               